           Case 7:20-cr-00502-KMK Document 25 Filed 01/07/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                          tRx1111»x.:d:}<Protective Order

                 V.                                                                    20 Cr. 502

 Juan Navarro,

                            Defendant.



       Upon the application of the United States of America, and the defendant having requested

discovery under Fed. R. Crim. P. 16(a), (b), (d) and (e), the Court hereby finds and orders as

follows:

       1. Confidential Material. The Government will make disclosure to the defendant(s) of

documents, objects and information, including electronically stored information ("ESI"), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government's general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as "disclosure material." The Government's disclosure material may include

"confidential material," defined as material that (i) affects the privacy and confidentiality of

individuals; (ii) would impede, if prematurely disclosed, the Government' s ongoing investigation

of uncharged individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated;

and/or (iv) that is not authorized to be disclosed to the public or disclosed beyond that which is

necessary for the defense of this criminal case. The Government's designation of material as

confidential material will be controlling absent contrary order of the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       2. Confidential material shall not be disclosed by the defendant or defense counsel,

including any successor counsel ("the defense") other than as set forth herein, and shall be used
           Case 7:20-cr-00502-KMK Document 25 Filed 01/07/21 Page 2 of 3



by the defense solely for purposes of defending this action. The defense shall not post any

confidential material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any confidential material to the media or any third party

except as set forth below.

        3. Confidential material that is not sensitive disclosure material may be disclosed by

counsel to: (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action; and (b) Prospective witnesses

for purposes of defending this action.

        4. The Government may authorize, in writing, disclosure of confidential material beyond

that otherwise permitted by this Order without further Order of this Court.

        5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49 .1.

        6. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later.




                                                   2
            Case 7:20-cr-00502-KMK Document 25 Filed 01/07/21 Page 3 of 3



         7. This Order places no restriction on a defendant's use or disclosure ofESI that originally

belonged to the defendant.

                                     Retention of Jurisdiction
         8. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

SO ORDERED:
            117/21
Dated:



                                                   THE HONORABLE KENNETH M. KARAS
                                                   UNITED STATES DISTRICT JUDGE




                                                   3
